Exhibit 10.80

 

CORTEX PHARMACEUTICALS, INC.

 

(Incentive or Non-qualified) Stock Option Agreement

 

Agreement No.             

 

This Stock Option Agreement (“Agreement”) is entered into as of
                     by and between Cortex Pharmaceuticals, Inc., a Delaware
corporation (the “Company”) and                      (the “Optionee”) pursuant
to the Company’s 1996 Stock Incentive Plan (the “Plan”).

 

1. Grant of Option. The Company hereby grants to Optionee an option (the
“Option”) to purchase all or any portion of a total of              shares (the
“Shares”) of the Common Stock of the Company at a purchase price of
$             per share (the “Exercise Price”), subject to the terms and
conditions set forth herein and the provisions of the Plan.

 

If the Notice of Grant of Stock Options (the “Notice of Grant”) dated
                     and accompanying this Agreement indicates that this is an
“Incentive” option, then this Option is intended to qualify as an “incentive
stock option” as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”). If this Option fails in whole or in part to qualify as an
incentive stock option, or if the Notice of Grant indicates the Option is a
“Nonqualified” option, then this Option shall to that extent be a nonqualified
stock option.

 

2. Vesting of Option. The right to exercise this Option shall vest in
installments, and this Option shall be exercisable from time to time in whole or
in part as to any vested installment, in accordance with the vesting schedule as
provided in the Notice of Grant.

 

No additional shares shall vest after, and the portion of the Option related to
such additional shares shall terminate upon the date of, termination of
Optionee’s “Continuous Service” (as defined in Section 3 below), but this Option
shall continue to be exercisable in accordance with Section 3 hereof with
respect to that number of shares that have vested as of the date of termination
of Optionee’s Continuous Service.

 

3. Term of Option. Optionee’s right to exercise this Option shall terminate upon
the first to occur of the following:

 

(a) the expiration of              years from the date of this Agreement;

 

(b) the expiration of three months from the date of termination of Optionee’s
Continuous Service if such termination occurs for any reason other than
permanent disability or death; provided, however, that if Optionee dies during
such three-month period the provisions of Section 3(d) below shall apply;



--------------------------------------------------------------------------------

(c) the expiration of one year from the date of termination of Optionee’s
Continuous Service if such termination is due to permanent disability of the
Optionee (as defined in Section 22(e)(3) of the Code); or

 

(d) the expiration of one year from the date of termination of Optionee’s
Continuous Service if such termination is due to Optionee’s death or if death
occurs during the period following termination of Optionee’s Continuous Service
pursuant to Section 3(b) above;

 

(e) the consummation of a Change in Control unless otherwise provided pursuant
to Section 8 hereof.

 

As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by a
corporation or a parent or subsidiary of a corporation issuing or assuming a
stock option in a transaction to which Section 424(a) of the Code applies, which
is uninterrupted except for vacations, illness (except for permanent disability,
as defined in Section 22(e)(3) of the Code), or leaves of absence which are
approved in writing by the Company or any of such other employer corporations,
if applicable, (ii) service as a member of the Board of Directors of the Company
until Optionee resigns, is removed from office, or Optionee’s term of office
expires and he or she is not reelected, or (iii) so long as Optionee is engaged
as a consultant or service provider to the Company or other corporation referred
to in clause (i) above.

 

4. Exercise of Option. Prior to termination of this Option in accordance with
Section 3 above, this Option may be exercised in whole or in part by the
Optionee (or, after his or her death, by the person designated in Section 5
below) upon delivery of the following to the Company at its principal executive
offices:

 

(a) a written notice of exercise that identifies this Agreement and states the
number of Shares then being purchased (but no fractional Shares may be
purchased);

 

(b) a check or cash in the amount of the Exercise Price (or payment of the
Exercise Price in such other form of lawful consideration as the Administrator
may approve from time to time under the provisions of Section 5.3 of the Plan);
and

 

(c) a check or cash in the amount reasonably requested by the Company to satisfy
the Company’s withholding obligations under federal, state or other applicable
tax laws with respect to the taxable income, if any, recognized by the Optionee
in connection with the exercise of this Option (unless the Company and Optionee
shall have made other arrangements for deductions or withholding from Optionee’s
wages, bonus or other compensation payable to Optionee, provided such
arrangements satisfy the requirements of applicable tax laws in the opinion of
the Company’s tax advisors).

 

2



--------------------------------------------------------------------------------

5. Death of Optionee; No Assignment. The rights of the Optionee under this
Agreement may not be assigned or transferred except by will or by the laws of
descent and distribution, and may be exercised during the lifetime of the
Optionee only by such Optionee. Any attempt to sell, pledge, assign,
hypothecate, transfer or dispose of this Option in contravention of this
Agreement or the Plan shall be void and shall have no effect. If the Optionee’s
Continuous Service terminates as a result of his or her death, and provided
Optionee’s rights hereunder shall have vested pursuant to Section 2 hereof,
Optionee’s legal representative, his or her legatee, or the person who acquired
the right to exercise this Option by reason of the death of the Optionee
(individually, a “Successor”) shall succeed to the Optionee’s rights and
obligations under this Agreement. After the death of the Optionee, only a
Successor may exercise this Option.

 

6. Limitation of Company’s Liability for Nonissuance. The Company agrees to use
its reasonable best efforts to obtain from any applicable regulatory agency such
authority or approval as may be required in order to issue and sell the Shares
to the Optionee pursuant to this Option. Inability of the Company to obtain,
from any such regulatory agency, authority or approval deemed by the Company’s
counsel to be necessary for the lawful issuance and sale of the Shares hereunder
and under the Plan shall relieve the Company of any liability in respect of the
nonissuance or sale of such shares as to which such requisite authority or
approval shall not have been obtained.

 

7. Adjustments Upon Changes in Capital Structure. In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend or other change in the
capital structure of the Company, then appropriate adjustments shall be made by
the Administrator to the number of Shares subject to the unexercised portion of
this Option and to the Exercise Price per share, in order to preserve, as nearly
as practical, but not to increase, the benefits of the Optionee under this
Option, in accordance with the provisions of Section 4.2 of the Plan.

 

8. Change in Control. In the event of a Change in Control (as defined below) of
the Company, the Administrator in its discretion may take one or more of the
following actions: (a) provide for the purchase of this Option for an amount of
cash or other property that could have been received upon the exercise of this
Option had this Option been currently exercisable, (b) adjust the terms of this
Option in a manner determined by the Administrator to reflect the Change in
Control, (c) cause the Option to be continued or assumed, or new rights
substituted therefor, by the surviving or another entity, through the
continuance of the Plan and the continuation or assumption of this Option, or
the substitution for this Option of a new option of comparable value covering
shares of a successor corporation, with appropriate adjustments as to the number
and kind of shares and Exercise Price, in which event the Plan and this Option,
or the new option

 

3



--------------------------------------------------------------------------------

shall continue in the manner and under terms so provided or (d) make such other
provision as the Administrator may consider equitable. If the Administrator does
not take any of the forgoing actions, this Option shall terminate upon the
consummation of the Change in Control and the Administrator shall cause written
notice of the proposed transaction to be given to the Optionee not less than
fifteen (15) days prior to the anticipated effective date of the proposed
transaction, provided however that whether or not provision is made for
continuance of the Plan and the continuance, assumption or substitution of
outstanding Options, then concurrent with the effective date of the Change of
Control, all Options not previously terminated shall be accelerated and
concurrent with such date, the holders of such Options shall have the right to
exercise such Options in respect to any or all shares subject thereto.

 

For purposes of this Agreement, the term “Change in Control” shall mean (i) the
acquisition, directly or indirectly, by any person or group (within the meaning
of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) of the
beneficial ownership of more than fifty percent (50%) of the outstanding
securities of the Company; (ii) a merger or consolidation in which the Company
is not the surviving entity, except for a transaction the principal purpose of
which is to change the state in which the Company is incorporated; (iii) the
sale, transfer or other disposition of all or substantially all of the assets of
the Company; (iv) a complete liquidation or dissolution of the Company; or (v)
any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such merger.

 

9. No Employment Contract Created. Neither the granting of this Option nor the
exercise hereof shall be construed as granting to the Optionee any right with
respect to continuance of employment by the Company or any of its subsidiaries.
The right of the Company or any of its subsidiaries to terminate at will the
Optionee’s employment at any time (whether by dismissal, discharge or
otherwise), with or without cause, is specifically reserved.

 

10. Rights as Shareholder. The Optionee (or transferee of this option by will or
by the laws of descent and distribution) shall have no rights as a shareholder
with respect to any Shares covered by this Option until such Option has been
duly exercised and certificates representing shares purchased upon such exercise
have been issued to such person.

 

11. “Market Stand-Off” Agreement. Optionee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities, Optionee will not sell or otherwise transfer or dispose of
any Shares held by Optionee without the prior written consent of the Company or
such underwriter, as the case may be, during such period of time, not to exceed
180 days following the effective date of the registration statement filed by the
Company with respect to such offering, as the Company or the underwriter may
specify.

 

4



--------------------------------------------------------------------------------

12. Interpretation. This Option is granted pursuant to the terms of the Plan,
and shall in all respects be interpreted in accordance therewith. The
Administrator shall interpret and construe this Option and the Plan, and any
action, decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and the Optionee. As
used in this Agreement, the term “Administrator” shall refer to the committee of
the Board of Directors of the Company appointed to administer the Plan, and if
no such committee has been appointed, the term Administrator shall mean the
Board of Directors.

 

13. Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three days after being deposited in the United States
mail, as certified or registered mail, with postage prepaid and addressed, if to
the Company, at its principal place of business, Attention: Chief Financial
Officer, and if to the Optionee, at his or her most recent address as shown in
the employment or stock records of the Company.

 

14. Annual and Other Periodic Reports. During the term of this Agreement, the
Company will furnish to the Optionee copies of all annual and other periodic
financial and informational reports that the Company distributes generally to
its shareholders.

 

15. Governing Law. The validity, construction, interpretation and effect of this
Option shall be governed by and determined in accordance with the laws of the
State of Delaware.

 

16. Severability. Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.

 

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed one instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CORTEX PHARMACEUTICALS, INC.,   “OPTIONEE” a Delaware corporation     By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        Signature Its:  

 

--------------------------------------------------------------------------------

   

 

6